          Case 1:19-mj-06651-UA Document 1 Filed 07/18/19 Page 1 of 5




Approved:     ~ j_
             SEPHANIEE
                        19MAG
             Assistant United States Attorney

Before:      THE HONORABLE KEVIN NATHANIEL FOX
             United States Magistrate Judge
             Southern District of New York

                                      -x

UNITED STATES OF AMERICA                        SEALED COMPLAINT

             - v. -                             Violations of
                                                18 U.S.C. § 875(c)
GARRETT KELSEY,
                                                COUNTY OF OFFENSE:
                  Defendant.                    NEW YORK

                                      -x

SOUTHERN DISTRICT OF NEW YORK, ss.:

          LINDSEY KOWAL, being duly sworn, deposes and says that
she is a Special Agent with the Federal Bureau of Investigation
("FBI"), and charges as follows:

                               COUNT ONE
          (Interstate Transmission of Threat to Injure Person)

     1.   'On or about May 23, 2019, in the Southern District of
New York and elsewhere, GARRETT KELSEY, the defendant, knowingly
transmitted in interstate and foreign commerce a communication
containing a threat to injure the person of another, to wit,
KELSEY left a voicemail and sent an email threatening to injure
and kill the employees of a particular organization (the "Victim
Organization").

            (Title 18, United States Code, Section 875(c) .)

     2.   I am a Special Agent with the Joint Terrorism Task
Force (the "JTTF") of the FBI.  I have been assigned to the JTTF
since March 2019.  I have been personally involved in the
investigation of this matter.  This affidavit is based upon my
conversations with other law enforcement officers and agents, my
interview of a witness, and my examination of documents, reports



                                      1
       Case 1:19-mj-06651-UA Document 1 Filed 07/18/19 Page 2 of 5




and other records.  Because this affidavit is being submitted
for the limited purpose of establishing probable cause, it does
not include all of the facts that I have learned during the
course of my investigation. Where the contents of documents and
the actions, statements, and conversations of others are
reported herein, they are reported in substance and in part,
except where otherwise indicated.

     3.   Based on my interview with an employee ("Employee-1")
of the Victim Organization, my conversations with other law
enforcement officers who have spoken with Employee-1, my review
of reports, and my review of documents Employee-1 provided, I
have learned, among other things, the following:

          a.   The Victim Organization is an international
Jewish organization headquartered in Manhattan.

          b.   On or about May 23, 2019, an individual later
identified as GARRETT KELSEY, the defendant, see infra~ 5,
called the Victim Organization and spoke to Employee-1.   KELSEY
identified himself to Employee-1 as "Garrett Odinschild" and
spoke briefly before Employee-1 hung up the telephone.   Shortly
thereafter, KELSEY called back and left a profanity-laced
voicemail (the "Voicemail") for Employee-1. Among other things,
KELSEY stated that "My people have fucking slaughtered your
fucking people before and we will do it again. And right now,
you are giving us incentive to do that .      . Filthy fucking
Jews."

          c.   On or about May 23, 2019, Employee-1 received an
email (the "Email") from an individual later identified as
KELSEY, see infra~ 5.    KELSEY sent the Email from a particular
Google email account with an associated display name of "Garrett
Odinschild." The Email demanded that the Victim Organization
remove a video regarding Nordic Neo-Nazis that the Victim
Organization had uploaded to the Internet.   Specifically, the
Email stated that "Everywhere Jews go in the world they cause
trouble.  You have 3 days to remove this video and offer an
apology to the Asatru 1 community or we will be taking action
against your organization full of degenerates."

1 Based on my review of open source material, I hav~ learned that
"Asatru" is a neo-religious movement aimed at reviving Norse
religious beliefs and pre-Christian European practices.   In
recent years, the Asatru faith has reportedly been linked to


                                   2
\          Case 1:19-mj-06651-UA Document 1 Filed 07/18/19 Page 3 of 5




         4.   Basetl on my involvement in this investigation,
    including my conversations with other law enforcement officers,
    I have learned, among other things, that on or about May 24,
    2019, GARRETT KELSEY, the defendant, voluntarily agreed to
    participate in an interview with law enforcement (the
    "Interview").

         5.   Based on my review of an audio recording and a draft
    transcript of the Interview, I hav~ learned, among other things,
    that GARRETT KELSEY, the defendant, admitted that he left the
    Voicemail for and sent the Email to the Victim Organization.

         6.   Based on my review of material from a Facebook account
    registered in the name "Garrett Odinschild," (the "Garrett
    Odinschild Facebook Account"), I have learned, among other
    things, the following:

              a.   GARRETT KELSEY, the defendant, appears to
    maintain and control the Garrett Odinschild Facebook Account.
    The name on the account, "Garrett Odinschild," is the same name
    that appeared on the Email.  See supra~ 3(c). Moreover, based
    on my conversations with other law enforcement agents who have
    interviewed KELSEY and my review of the Garrett Odinschild
    Facebook Account, I know that on or about February 10, 2019, a
    photograph of KELSEY appeared as the Garrett Odinschild Facebook
    Account profile picture.

              b.   Based on my review of a message that appears to
    have been deleted from the Garrett Odinschild Facebook Account,
    but that the Victim Organization captured an image of, I have
    learned that on or about May 16, 2019, KELSEY sent a publicly
    viewable message to a Facebook group named "Iowa Antifa." In
    the message, KELSEY stated "I think you better second guess
    opening your little queer club here in Iowa.  If I ever see any
    of you cock sucking commie fascist snowflakes, I'm gonna bash
    your skulls in without warning! White is might!! 1488! ! Hail
    Odin! Hail Asatru! !"




    anti-Semitic and other racist groups.  For instance, in 2017,
    self-identified white supremacist participants carried
    paraphernalia bearing symbols associated with the Old Norse
    culture at a protest march in Charlottesville, Vir~inia.


                                       3
       Case 1:19-mj-06651-UA Document 1 Filed 07/18/19 Page 4 of 5




          c.   Based on my training, experience, involvement in
this investigation, and review of open source materials, I know
that "Antifa" is a protest movement, which is, among other
things, opposed to fascism.  I also know that "1488" is a
combination of two popular white supremacist numeric symbols.
"14" is shorthand for the "14 words" slogan "we must secure the
existence of our people and a future for white children." "88"
is shorthand for "Heil Hitler."

          d.   On or about June 2, 2019, approximately one week
after the Interview, KELSEY changed the cover photograph
associated with the Garrett Odinschild Facebook Account.  The
new cover photograph depicts individuals lined up facing a wall
with their hands up, as shown below.  Based on my review of open
source material, I have learned that this photograph depicts
Jewish residents of a ghetto in Warsaw, Poland, who were
detained after an uprising during World War II and ultimately
transferred to Nazi concentration camps.




                                   4
            Case 1:19-mj-06651-UA Document 1 Filed 07/18/19 Page 5 of 5

,\
 •

          WHEREFORE, deponent respectfully requests that a warrant be
     issued for the arrest of GARRETT KELSEY, the defendant, and that
     he be arrested and imprisoned, or bailed, as the case may be.




                                             LINDSEY KOWAL
                                             Special Agent
                                             Federal Bureau of Investigation

     Sworn to before me this
     18th day of July, 2019




                                         5
